241 F.2d 714
Charles W. FOSTERv.DONORA SOUTHERN RAILROAD COMPANY, Appellant.
No. 12090.
United States Court of Appeals Third Circuit.
Argued Feb. 21, 1957.Decided March 4, 1957.

Gilbert J. Helwig, Pittsburgh, Pa.  (Edmund K. Trent, Reed, Smith, Shaw & McClay, Pittsburgh, Pa., on the brief), for appellant.
Frederic G. Weir, Pittsburgh, Pa.  (Oliver, Brandon & Shearer, Pittsburgh, Pa., on the brief), for appellee.
Before MARIS, McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
This is an appeal by the defendant railroad company from a verdict and judgment of $25,000 against it in a suit brought by an injured employee under the Federal Employers' Liability Act, 45 U.S.C.A. § 51 et seq., in the District Court for the Western District of Pennsylvania.  The sole question for our determination is whether the verdict was so grossly excessive that the refusal of the district court to grant a new trial because of it was an abuse of discretion which this court will correct.  The district court filed an opinion in which it set forth its reasons for refusing to interfere with the verdict.  144 F. Supp. 297.  While the verdict is large our examination of the record satisfies us that the evidence of the plaintiff's injuries was sufficient to support it.  It would serve no useful purpose to recite the evidence in detail.  It is enough to say that we do not think that in permitting the verdict to stand the district court abused the broad discretion which the law entrusts to it in this regard.


2
The judgment of the district court will be affirmed.